Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed March 21, 2022.  
Claims 5 and 9 have been canceled.  Claims 1, 6, 7, 10 and 11 have been amended. 
Claims 1-4, 6-8 and 10-21 are pending in the instant application.


Election/Restrictions
Applicant’s election of Group I in the reply filed June 29, 2021 is acknowledged.  Applicant’s further species election of MCL-1 as the therapeutic target molecule and SEQ ID NO:2 as the guide strand in the reply filed on June 29, 2021 is also acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement (without traverse) in the reply filed on June 29, 2021.   
The requirement for election is still deemed proper and is made FINAL.
Accordingly, claims 1-4, 6-8 and 10-16 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Specification
In the previous Office Action mailed December 24, 2021, the disclosure (Specification) was objected to because paragraph [0008] of the Specification disclosed: “This application contains at least one drawing executed in color” where Applicants amended the Drawings to provide substitute black and white drawings.  This objection is withdrawn in view of Applicants Amendment to the Specification filed March 21, 2022 to remove any reference to color drawings. 



Claim Rejections - 35 USC § 112
In the previous Office Action mailed December 24, 2021, claims 1-7, 11 and 16 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a conditional RNA-sensor complex comprising: a sensor strand comprising at least one toehold segment, wherein the toehold segment binds a pathological biomarker present in or overexpressed in a target cell: and a double stranded pro-RNA molecule comprising a guide strand comprising an RNA molecule that binds a therapeutic target molecule in the target cell; and a core strand comprising a first portion comprising a passenger strand that is fully or partially complimentary to and binds the guide strand; a second portion comprising a first protection segment that is fully or partially complimentary to and binds the sensor strand; and a first linker that joins a first end of the passenger strand to the first protection segment, and wherein the pathological biomarker is MCL-1 or HDAC8 or encodes CBF-MYH11, does not reasonably provide enablement for a conditional RNA-sensor complex comprising: a sensor strand comprising at least one toehold segment, wherein the toehold segment binds any pathological biomarker present in or overexpressed in a target cell: and a double stranded pro-RNA molecule comprising a guide strand comprising an RNA molecule that binds a therapeutic target molecule in the target cell; and a core strand comprising a first portion comprising a passenger strand that is fully or partially complimentary to and binds the guide strand; a second portion comprising a first protection segment that is fully or partially complimentary to and binds the sensor strand; and a first linker that joins a first end of the passenger strand to the first protection segment.  This rejection is moot against claim 5 in view of Applicant’s Amendment filed March 21, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to claim 1 filed March 21, 2022. 


Claim Rejections - 35 USC § 103
In the previous Office Action mailed December 24, 2021, claims 1-7, 11 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0315581 A1  in view of Glaser et al. (Leukemia, 2012 Vol. 26:120-125) (and/or Kadkol et al. (J. Mol. Diag., 2004 Vol. 6:22-27).  This rejection is moot against claim 5 in view of Applicant’s Amendment filed March 21, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in favor of the new 35 USC § 103 rejection for obviousness as detailed below: 

Double Patenting
In the previous Office Action mailed December 24, 2021, claims 1-7, 9, 11 and 16 were rejected on the grounds of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over claims 1-17 of U.S. Patent No. 9,725,715 in view of Glaser et al. (Leukemia, 2012 Vol. 26:120-125) and/or Kadkol et al.  This rejection is moot against claims 5 and 9 in view of Applicant’s Amendment filed March 21, 2022 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed December 24, 2021. 


Response to Arguments
In response to this rejection Applicant defers any action until the Examiner indicates that the pending claims are otherwise allowable.  Applicant’s argument is noted and has been considered by the Examiner.  The present ODP rejection will be held in abeyance until allowable subject matter is indicated.


Claim Objections
In the previous Office Action mailed December 24, 2021, claims 7 and 11 were objected to because the claims were missing necessary and respective periods at the end of the claims.  This objection is withdrawn in view of Applicant’s Amendment to claims 7 and 11 filed May 21, 2022.

After careful reconsideration of the claims,  a new grounds of rejection is made of record as detailed below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0315581 A1 (submitted on the IDS filed October 28, 2020) in view of Glaser et al. (Leukemia, 2012 Vol. 26:120-125) (submitted on the IDS filed October 28, 2020) and/or Kadkol et al. (J. Mol. Diag., 2004 Vol. 6:22-27) (submitted on the IDS filed October 28, 2020).
The claims are drawn to a conditional RNA-sensor complex comprising: a sensor strand comprising at least one toehold segment, wherein the toehold segment binds a pathological biomarker present in or overexpressed in a target cell: and a double stranded pro-RNA molecule comprising a guide strand comprising an RNA molecule that binds a therapeutic target molecule in the target cell; and a core strand comprising a first portion comprising a passenger strand that is fully or partially complimentary to and binds the guide strand; a second portion comprising a first protection segment that is fully or partially complimentary to and binds the sensor strand; and a first linker that joins a first end of the passenger strand to the first protection segment, wherein the target cell is a cancer cell, and wherein the double stranded pro-RNA molecule is an RNA interference (RNAi) molecule and the therapeutic target molecule is MCL-1 or HDAC8.
US 2015/0315581 discloses a conditional RNA-sensor complex (a signal activatable RNA sensor construct (a conditional RNA-sensor complex); Abstract) comprising: a sensor strand comprising at least one toehold segment (a sensor strand having a displacement segment and a toehold segment; Abstract), wherein the toehold segment binds a pathological biomarker present in or overexpressed in a target cell (wherein the toehold segment binds a biomarker within a target cell; paragraphs [0080], [0081]); and a double stranded pro-RNA molecule comprising a guide strand comprising an RNA molecule that binds a therapeutic target molecule in the target cell (a targeting duplex RNA comprising a guide strand that targets intracellular process of the cells through RNAi in presence of the signal polynucleotide; paragraphs [0006], [008]), [0223]); and a core strand comprising a first portion comprising a passenger strand that is fully or partially complimentary to and binds the guide strand (a 3' passenger strand that is complimentary to and binds the guide strand; paragraph [0083]); a second portion comprising a first protection segment that is fully or partially complimentary to and binds the sensor strand (a protection segment of the at least one protection strand is complementarily bound to at least one displacement segment of a sensor strand; paragraph [0006]); and a first linker that joins a first end of the passenger strand to the first protection segment (the 5' end of the passenger strand is covalently attached to a 3' end of at least one protection strand by a linker).
US 2015/0315581 discloses the conditional RNA-sensor complex as described above, and further discloses wherein the core strand further comprises a third portion comprising a second protection segment that is fully or partially complimentary to and binds the sensor strand (a 3' (second) protection segment that is complementarily bound to the at least one displacement segment of the sensor domain), and a second linker that joins a second end of the passenger strand to the second protection segment (a second linker joining the second end of the passenger strand to the second protection segment).
US 2015/0315581 discloses the conditional RNA-sensor complex as described above, and further discloses wherein the toehold segment is an aptamer (paragraph (00561).
US 2015/0315581 does not teach the therapeutic target molecule is MCL-1.  Also, US 2015/0315581 does not teach the pathological biomarker is associated with acute myeloid leukemia, such as CBF-MYH-11.
Glaser et al. teach targeting of MCL-1 expression may be a useful strategy for the treatment of AML.
Kadkol et al. teach CBF-MYH-11 fusion transcripts are expressed in acute myeloid leukemias (AMLs).  
Before the effective filing date of the claimed invention, the prior art taught how to make and use the conditional RNA constructs of the present invention.  It would have been obvious to have the conditional RNA constructs of US 2015/0315581 that detect and target a pathological biomarker associated with acute myeloid leukemia, such as CBF-MYH-11 since this transcript has been identified to be expressed in patients suffering from AML.  It would have been obvious to have the conditional RNA constructs of US 2015/0315581 target MCL-1 since the prior art has found that MCL-1 expression may be a useful strategy for the treatment of AML.
One of ordinary skill in the art would have been motivated and expected success to have the conditional RNA constructs of US 2015/0315581 target MCL-1 as taught by Glaser et al. as the prior art has taught and encourage the development of pharmacologic inhibitors that target MCL-1 or regulators of its expression for treatment of AML.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Claim Objections
Claims 8, 10, and 12-15 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635